Order
Maletz, Judge:
Upon consideration of plaintiffs’ motion for consolidation of hearing on preliminary injunction with trial on the *210merits, defendant’s response thereto, and all other papers and proceedings, it is hereby ordered:
1. That the hearing on plaintiffs’ motion for a preliminary injunction is consolidated with the trial on the merits of the amended complaint;
2. That judgment is granted in favor of the defendant on Counts I, II, III, IV and V of the amended complaint; and
3. That this action is dismissed.